Citation Nr: 0433405	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  96-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to ratings for post-traumatic stress disorder 
(PTSD) in excess of 10 percent prior to November 7, 1996, and 
in excess of 50 percent from November 7, 1996.

2.  Entitlement to a compensable rating for shell fragment 
wound (sfw) scars of the right shoulder and posterolateral 
aspect of the chest.  

3.  Entitlement to service connection for lumbosacral spine 
disability claimed to be secondary to a sfw residual.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to June 1946.  This case is before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1996 
rating decision of the Manila Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for PTSD, rated 10 percent, effective July 13, 1993.  The 
appeal is also from a July 1998 rating decision that, inter 
alia, denied a compensable rating for sfw scars of the right 
shoulder and posterolateral aspect of the chest; denied 
service connection for disability of the lumbosacral spine 
claimed to be secondary to a sfw residual; and assigned a 50 
percent rating for PTSD, effective November 7, 1996 based on 
a change in rating criteria.  

The matter of entitlement to service connection for 
lumbosacral spine disability claimed to be secondary to a sfw 
residual is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action is required on his part.


FINDINGS OF FACT

1.  Medical evidence establishes that from July 13, 1993 to 
November 6, 1996, the veteran's PTSD was manifested by 
definite but not considerable social and industrial 
impairment; from November 7, 1996, occupational and social 
impairment with deficiencies in judgment, thinking or mood is 
not shown.

2.  The veteran's shrapnel wound scars of the right shoulder 
and posterolateral aspect of the chest do not result in any 
limitation of motion of the right shoulder.

CONCLUSIONS OF LAW

1.  The veteran's PTSD warrants staged ratings of 30 percent 
from July 13, 1993 to November 6, 1996 and 50 percent, but 
not higher, since November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, 
Diagnostic Code (Code) 9411 (effective prior to November 7, 
1996), § 4.130, Code 9411 (effective from November 7, 1996).

2.  A compensable rating is not warranted for sfw scars of 
the right shoulder and posterolateral aspect of the chest.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Code 7805 (effective prior to, and from, 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) which is now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It applies in the instant case.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims increased 
ratings being addressed.  Discussions in the May 1996 rating 
on appeal, the August 1996 statement of the case (SOC), the 
July 1998 rating decision, and supplemental statements of the 
case (SSOCs) dated in January 1999 and August 2002 adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The August 2002 SSOC and VCAA 
notice letters in October 2002 and January 2004 informed him 
of VCAA implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  
Turning to the veteran's claim for a compensable rating for 
sfw scars of the right shoulder and posterolateral aspect of 
the chest, discussions in the July 1998 rating on appeal, the 
November 1998 SOC, and SSOCs in January 1999 and August 2002 
adequately informed him of the information and evidence 
needed to substantiate his claim.  The August 2002 SSOC and 
VCAA notice letters in October 2002 and January 2004 informed 
him of VCAA implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  
These documents notified the appellant of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  Here, VCAA notice 
was not provided to the veteran before the May 1996 or July 
1998 rating decisions on appeal; however, the rating 
decisions on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  In Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  See VAOPGCPREC 7-2004.

Moreover, as noted above, the August 2002 SSOC and the 
October 2002 and January 2004 VCAA notice letters provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  The veteran has 
not identified any outstanding medical records or indicated 
that he was in the process of obtaining such records.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the present case, VA has obtained all indicated 
service and post-service medical records.  VA has also 
arranged for several medical examinations of the veteran, the 
most recent in February 2004.  The Board finds that the 
relevant medical evidence of record, to include the reports 
of these examinations, contains sufficient information for 
equitable determinations on the matters addressed.  

In summary, VA's duties to notify and assist, including as 
mandated by the VCAA are met, and the veteran is not 
prejudiced by the Board's consideration of these appeals on 
the merits at this point..

Factual Background 

The veteran contends that the staged ratings that have been 
assigned for his PTSD do not adequately reflect the severity 
of that disability throughout the appellate period and that 
the noncompensable rating assigned for his shrapnel wound 
scars of the right shoulder and posterolateral aspect of the 
chest does not adequately reflect the severity of that 
disability.  

The record before the Board contains service medical records 
and post-service medical records, which will be discussed as 
pertinent.  VA outpatient treatment records show that the 
veteran has received treatment for PTSD during the appeal 
period.  The report of a March 1996 VA PTSD examination 
reveals that the veteran was oriented to date, knew the name 
of the president and was able to do simple mathematical 
calculations.  He denied hallucinations and delusions.  His 
intelligence was average; his judgment was intact; and he 
seemed depressed.  He reported continued trouble sleeping, 
and had combat dreams from which he awoke in sweat or with a 
cold feeling.  His mind went back to thoughts of the war and 
of killing and death.  The examiner opined that the veteran 
did not have a classical severe case of PTSD.  However, he 
did appear to be haunted by war memories.  Apparently this 
had been a problem to some extent for many years although at 
present it was being taken more seriously and he was being 
treated with both therapy and medications.  Based on further 
evidence in the veteran's claims file, the examiner opined 
that the veteran might have a mild case of PTSD with 
depression being a major element of it.  The diagnosis was 
PTSD, mild.  The Global Assessment of Functioning (GAF) score 
assigned was 55.  

A July 1996 private medical report notes that the veteran 
sustained a war injury involving his right shoulder and had 
difficulty with that shoulder.  The physician stated that it 
was difficult for the veteran to use a cane because of 
residual pain, weakness and stiffness in his right shoulder 
region stemming from the war injury.  The pertinent diagnosis 
was old gun shot war injury, right shoulder.  Another private 
medical note, dated only January 29, provides that the 
veteran sought treatment for bilateral leg edema and right 
shoulder pain.  A non-steroidal anti-inflammatory medication 
was prescribed.  

On May 1998 VA examination the pertinent diagnosis was 1) 
shell fragment wound of the right shoulder, clearly separate 
from right shoulder joint and involving the superior portion 
of the trapezius; X-rays showed three small fragments near 
the clavicle and separated from the shoulder; and 2) shell 
fragment wound of the posterolateral chest, clearly separate 
from the lumbosacral spine and not involving the lumbosacral 
spine in any way.  The examiner opined that the veteran had 
severe right shoulder disease that was of a completely 
separate etiology than the veteran's shell fragment wound.  
The examiner described the veteran's service-connected wounds 
as well-healed and trivial.

A January 1997 letter from the veteran's treating VA 
physician provides that the veteran was being treated for 
severe PTSD, and took Prozac and Valium.  The veteran had 
been complaining of combat nightmares, flashbacks and 
hyperarousal.  He was likewise bothered by insomnia and 
depression.  In addition to medications, the veteran saw the 
physician for psychotherapy and attended weekly PTSD groups 
regularly.  

On May 1998 VA PTSD examination, the veteran denied suicidal 
and homicidal ideation and auditory and visual 
hallucinations.  He complained of depression, insomnia, 
flashbacks, increased weight gain, nightmares, etc.  His wife 
often woke him at night asking with whom he was fighting.  He 
would report to her that he felt like he was being chased and 
was fighting to save his life.  He described his relationship 
with his children as "OK".  He indicated that he had no 
friends, only acquaintances, socialized with nobody, and 
talked about his problems only to his wife.  He indicated 
being a member of a Masonic order for several years but was 
unable to explain or provide information as to how long he 
had been a member.  He did no appear to isolate himself to 
any significant degree.  He reported regular contact with the 
PTSD treatment group at the VA outpatient clinic.  He was 
also relatively social with friends or acquaintances he had 
made in the Masonic Order.  

The diagnosis was PTSD, mild to moderate in severity.  The 
GAF score assigned was 52 (current).  The examiner noted that 
the score was 52 due to the severity of symptoms of 
depression.  At this point, because of age and physical 
symptoms, the veteran was unable to work, but did have a few 
meaningful relationships in his life.  

A February 1999 letter from the veteran's treating VA 
physician informs that the veteran continued to attend a PTSD 
group because of progressive PTSD symptoms, including 
nightmares, combat-related intrusive thoughts, insomnia, 
hypervigilance and severe depressive episodes.  

On March 2000 VA PTSD it was noted that three VA examiners 
had conducted separate interviews of the veteran and wrote 
initial reports of impressions.  The final report combined 
the findings of each and contained a consensus opinion.  The 
claims file was reviewed.  The veteran reported that he spent 
his time working around the house, sharing the routine with 
his wife.  He saw one of his five surviving children about 
twice a month.  His wife was unable to leave the house so he 
was more or less housebound with her but was able to leave 
for VA medical treatment.  He had no friends, only 
acquaintances, and described his marriage as "OK".  On 
examination, the veteran reported panic attacks and thinking 
about past experiences during the war.  He was unable to 
differentiate between his experiences in combat and as a 
civilian POW.  He reported nightmares but was unable to 
define their frequency.  His only hobby or interest was 
reading the Bible, magazines and the American Legion 
magazine.  He denied feeling of estrangement from other 
people and noted that he had loving feelings for his family 
and others.  He did not get enough sleep, but was unable to 
provide details.  He was irritable and had difficulty with 
concentration and memory.  He reported an exaggerated startle 
response.  He was oriented in four spheres.  He denied 
auditory or visual hallucinations and did not appear to have 
a formal thought disorder.  His affect was flat and he denied 
suicidal attempts or ideation.  He said that he had 
intermittent (but not daily) panic attacks.  The diagnosis 
was PTSD with depression; and cognitive disorder, not 
otherwise specified.  The GAF score assigned due to PTSD 
alone was 52, and represented occasional panic attacks, 
obsessive thoughts.  The overall GAF score was 38, reflecting 
also some impairment in communication.  It was noted that the 
veteran presented a complex case for several reasons.  He had 
both civilian and military events which could be the cause of 
PTSD.  He was also developing some probably age-related 
cognitive deficits that appeared to be impairing his memory 
and his overall ability to function.  There was clear 
documentation of longstanding anxiety and depression which 
previously had been diagnosed as PTSD.  The treatment notes 
also documented that he had continuing problems with anxiety 
and preoccupation with his experiences during the war which 
caused him distress.  

The examiners noted that in their opinion, the differing 
diagnoses of the severity of the veteran's PTSD might in part 
be due to confusion about the veteran's civilian/military 
status when various stressors occurred.  There was also the 
compounding factor of what was most likely age-related 
declines contributing to his overall severe impairment in 
functioning.  The three examiners agreed that the veteran's 
functioning level overall was severely impaired.  However, 
the contribution of his service-connected PTSD to this was 
moderate, although significantly disabling.  

A September 2000 letter from the veteran's VA treating 
physician reveals that the veteran continued to be a patient.  
He had severe nightmares, insomnia, and panic attacks.  

On November 2002 VA PTSD examination, the examiner reviewed 
the evidence received since the veteran was last examined in 
March 2000 (she had conducted that examination also).  The 
veteran reported that his memory was bad and that he had 
frequent panic attacks.  He felt afraid and nervous and felt 
hate toward the Japanese.  He reported that he had friends 
and also acquaintances.  He did not see his family very often 
and was limited in his ability to get around by medical 
problems.  He reported nightmares about his military 
experiences once or twice a week, but was unable to make the 
artificial distinction between combat as a civilian and as a 
guerrilla.  His affect was constricted and he avoided 
thinking about his experiences by reading the Bible.  His 
wife sometimes woke him up because of his shouting.  He felt 
estranged from other people, but reported loving feelings for 
his children, grandchildren and great-grandchildren.  He 
reported enjoying playing with them.  He had difficulty 
falling asleep, especially when in pain.  He was irritable 
and had difficulty concentrating and was forgetful.  He was 
not hypervigilent, but had an exaggerated startle response.  

The veteran was oriented in four spheres.  He denied auditory 
and visual hallucinations.  He did not appear to have a 
formal thought disorder.  His affect was constricted and his 
mood was dysphoric.  He denied suicidal attempts and 
ideation.  The diagnosis was PTSD, with depression, due to 
both civilian and military trauma; and cognitive disorder, 
not otherwise specified.  The GAF score assigned for PTSD due 
to military trauma was 52, reflecting moderate symptoms; 
including civilian trauma the GAF score was 43, reflecting 
serious symptoms; and the overall GAF score was 36, 
representing severe symptoms.  The examiner noted that she 
had attempted to indicate more clearly that the veteran's 
PTSD was multifaceted and must be parceled for the purposes 
of a VA Compensation and Pension examination.  In her 
opinion, he had a severe case of PTSD overall.  However, only 
a part of it was due to those experiences he had while on 
active duty.  Another significant part of it was due to those 
experiences he had while he was a civilian.  It was not easy 
to distinguish these experiences, as they all occurred during 
World War II in the Philippines, and only the beaurocratic 
necessity of a Compensation and Pension examination would 
artificially distinguish one part of his PTSD from another 
part.  This was more likely than not why the veteran's 
treating psychiatrist referred simply to a severe case of 
PTSD regarding the veteran's ongoing treatment, as that was 
the rational way to describe it.  However, when one was 
parceling the illness for the purposes of a VA Compensation 
and Pension examination, it became a different matter.  

On February 2004 VA PTSD examination (conducted by the 
examiner who had conducted the March 2000 and November 
2002examinations), it was noted that the veteran was 
independent in his activities of daily living.  He reported 
nightmares, and his affect was constricted.  He sometimes had 
panic attacks and intrusive thoughts about the war.  He was 
unable to have loving feelings.  He could be irritable, have 
trouble concentrating and although he was not hypervigilant 
he did have increased startle response.  The diagnosis was 
PTSD, with depression due to both civilian and military 
trauma; and cognitive disorder, not otherwise specified.  The 
GAF score due to military trauma was 48; the overall score 
was 24.  The examiner again explained that she had parceled 
the veteran's PTSD for purposes of the Compensation and 
Pension examination.  She noted that as the veteran was 
getting older, he might be losing some of his facility with 
English.  She opined that he was much the same as he was at 
the last interview.  There were no periods of remission.  

A March 2004 letter from the veteran's VA treating physician 
provides that the veteran continued to be under active VA 
treatment for PTSD sustained during combat in World War II.  
He had severe nightmares, intrusive thoughts and recurrent 
recollections of his traumatic experiences during the war in 
combat and as a POW, hypervigilence, startle response, and 
anger outburst.  He had severely limited his social life, 
staying at home most of the time and isolating himself in his 
house.  The severity of the veteran's PTSD had exacerbated 
during the last few years.  He had been feeling very 
despondent, with very limited social interaction to derive 
support due to his PTSD symptoms.  The diagnoses were PTSD 
severe, combat-related, POW and multiple shrapnel injuries 
exacerbating osteoarthritic condition of the shoulder and 
back.  

The report of a February 2004 VA examination notes that the 
veteran presented for an increase regarding complaints 
involving his right shoulder which he attributed to a 
shrapnel injury in March 1945.  The areas of the shrapnel 
injury showed very minimal scarring.  The impressions were 
osteoarthritis of the shoulder and acromioclavicular joints 
and small shrapnel fragment in the soft tissue of the 
shoulder possibly in the trapezius muscle.  The examiner 
stated that the veteran's shoulder disability was less likely 
than not in any way related to his shrapnel injury of March 
1945.  This was based on the absence of any indication that 
he suffered a deep muscle injury, the nearly 40 years between 
the injury and the onset of these symptoms, and the findings 
of degenerative arthritis and calcific tendonosis on X-ray, 
which were not consistent with symptoms due to the shrapnel 
injury.  The shrapnel visualized on X-ray was not significant 
and its location was such that it could have no impact on the 
shoulder disability that the veteran exhibited.  The examiner 
expressed the opinion that there was no association between 
the shrapnel injury and the veteran's current right shoulder 
disability.  

Legal Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4, and reflect the extent 
to which the service-connected disability adversely affects 
the veteran's ability to function under ordinary conditions 
of daily life.  The assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

PTSD RATINGS

As this appeal is from the initial rating assigned with the 
grant of service connection, the entire period is for 
consideration, and "staged" ratings may be assigned, based 
on facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It is also noteworthy that the criteria for rating PTSD were 
amended effective November 7, 1996, and that the veteran is 
entitled to a rating under the revised criteria from their 
effective date (but not earlier).  

Under the criteria in effect prior to November 7, 1996, a 30 
percent rating for PTSD required definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  [The General Counsel of the VA has 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).]  A 50 percent evaluation for PTSD required that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels be so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Code 9411 (effective prior to November 7, 1996). 

The revised rating criteria, effective from November 7, 1996, 
provide that occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  38 C.F.R. § 4.130, Code 9411 (effective 
November 7, 1996).

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.  Id.

Reviewing first the initial "stage" of the ratings assigned 
for PTSD, i.e., that prior to November 7, 1996, the Board 
finds that the veteran's PTSD warrants a 30 percent for the 
entire period of time prior to November 7, 1996.  The report 
of the March 1996 VA PTSD examination demonstrates that the 
veteran's PTSD resulted in a degree of social and industrial 
inadaptability that was "more than moderate but less than 
large."  He was depressed and had trouble sleeping, combat 
dreams, thoughts of the war and of killing and death, and 
although he did not have a classical severe case of PTSD he 
did appear to be haunted by war memories.  This is the best 
evidence for the period of time from the date of claim until 
November 7, 1996, and reflects definite, but not considerable 
psychiatric impairment.  Thus, a 30 percent rating is 
warranted, but a rating in excess of 30 percent is not.  

Turning to the next "stage", beginning November 7, 1996, 
the Board agrees with the RO's analysis that the new criteria 
are more favorable to the veteran.  The RO increased the 
rating to 50 percent under those criteria.  Consequently, 
what remains for the Board's consideration, essentially, is 
whether a rating in excess of 50 percent is warranted for the 
veteran's PTSD under the revised criteria from November 7, 
1996.  

VA examination reports of May 1998, March 2000 and November 
2002 note that the veteran had no suicidal ideation and no 
auditory or visual hallucinations.  Although he reported 
panic attacks, the competent medical evidence reflects that 
the panic attacks are occasional and not nearly continuous.  
VA examination reports show that the veteran had no formal 
thought disorders.  They are negative for obsessional 
rituals, speech that is intermittently illogical, obscure or 
irrelevant; impaired impulse control; neglect of personal 
hygiene; or spatial disorientation.  While the examination 
reports show that the veteran has provided somewhat 
contradictory information as to whether he has friends, 
together they indicate that he has continued to be married 
and has some interaction with at least one of his children, 
as well as positive interaction with his grandchildren and 
great-grandchildren.  While the Board is aware that in 
correspondence dated in January 1997, February 1999, 
September 2000 and March 2004 the veteran's treating VA 
physician variously described his PTSD and its symptoms as 
severe, it is noteworthy that the March 2000, November 2002 
and February 2004 VA examiner distinguished the psychiatric 
impairment due to military trauma from that due to civilian 
stressors (as a civilian  prisoner of the Japanese).  The VA 
examination reports are based on a review of the entire 
evidence of record, including the treating physician's 
correspondence.  They are supported by rationale with 
references to current examination results as well as findings 
set forth in the medical record.  Significantly, neither the 
VA examination reports nor the treatment records show 
deficiencies in most areas due to symptoms listed in the 
criteria for a 70 percent rating (outlined above).  
Consequently, the preponderance of the evidence is against a 
rating in excess of 50 percent for PTSD at any point during 
the time period under consideration.

Rating for SFW Scars of the Right Shoulder and Posterolateral 
Aspect of the Chest 

The veteran's service-connected shrapnel wound scars of the 
right shoulder and posterolateral aspect of the chest are 
evaluated under 38 C.F.R. § 4.118, Code 7805.  Effective 
August 30, 2002, the VA revised the criteria for evaluating 
skin disabilities, and the veteran has not been provided the 
revised criteria.  However, as the two versions of 38 C.F.R. 
§ 4.118, Code 7805 are identical in that they provide that 
scars which cause functional loss are to be rated on 
limitation of function of the affected part, it is not 
prejudicial to the veteran for the Board to address his claim 
at this time.  

It is not shown in any examination report or treatment record 
that the sfw scars of the right shoulder and posterolateral 
aspect of the chest, of themselves. result in any impairment 
of function.  Thus, the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
shrapnel wound scars of the right shoulder and posterolateral 
aspect of the chest.  (It is not shown that the scars have 
been tender and painful, so as to warrant a 10 percent rating 
under the alternate criteria of Code 7804.)

A July 1996 private medical report provides that the 
veteran's war injury involving his right shoulder resulted in 
pain, weakness and stiffness.  However, the shoulder joint 
pathology is not service connected, and VA examiners have 
opined that it is unrelated to the sfw injury.  Unlike the 
July 1996 private opinion, the VA opinions are based on a 
review of the veteran's medical records.  They are supported 
by rationales with references to current examination results 
as well as physical findings set forth in the medical record.  

The preponderance of the evidence is against both claims, and 
the benefit of the doubt doctrine is not for application.  
See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A staged rating of 30 percent, but no higher, is granted for 
the veteran's PTSD for the period of time from July 13, 1993 
through November 6, 1996; a rating in excess of 50 percent 
from November 7, 1996 is denied, subject to the regulations 
governing payment of monetary awards.

A compensable rating for sfw scars of the right shoulder and 
posterolateral aspect of the chest is denied.


REMAND

A preliminary review of the claims file indicates that the 
veteran's claim for entitlement to service connection for 
residuals of a shell fragment wound of the lumbar spine 
requires additional development.

An August 1996 VA examination provides a diagnosis of 
degenerative joint disease affecting the lumbosacral spine 
and both knees, with the opinion that the veteran's 
degenerative joint disease that had appeared in recent years 
was not related to any remote service injury.  Likewise, the 
report of a May 1998 VA examination provides a diagnosis of 
sfw of the posterolateral chest, clearly separate from the 
lumbosacral spine and not involving the lumbosacral spine in 
any way, with X-rays showing a small 4 mm fragment 10 cm away 
from the lumbosacral spine.  The examiner opined that the 
veteran's degenerative joint and degenerative disc diseases 
were clearly from a separate etiology of a degenerative 
process not potentiated by his shell fragment.  The examiner 
stated that the veteran's service-connected wounds were well-
healed and trivial.

However, a subsequent February 1999 letter from the veteran's 
treating VA physician states that a small fragment at the 
veteran's lumbosacral area served as a foreign body irritant 
producing inflammatory changes that exacerbated the 
degenerative process, and a September 2000 letter from a 
treating VA physician provides that the veteran suffered from 
severe low back pains from an old shrapnel injury in the 
lumbar spine.  A March 2004 letter from the veteran's 
treating VA physician lists a diagnosis of multiple shrapnel 
injuries exacerbating osteoarthritic conditions of the 
shoulder and back.

Consequently, there is conflicting medical opinion evidence.  
The conflict must be resolved.  This is a medical matter and 
requires competent (medical) expertise, a medical opinion. 

Accordingly, the case is REMANDED for the following: 

1.  The RO should arrange for the veteran 
to be examined by an orthopedic 
specialist to ascertain the etiology of 
his low back disability.  The examiner 
should review the relevant evidence in 
the veteran's claims file (which must be 
made available to the examiner for 
review), examine the veteran, and opine 
whether it is at least as likely as not 
that any current low back disability, is 
due to injury in service or was caused or 
aggravated by a service connected 
disability.  (Aggravation is defined as a 
worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.)  The 
examiner should explain the rationale for 
any opinion given, and should comment on 
the opinions already of record.  

2.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate SSOC and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.   

No action is required of the appellant until he is otherwise 
notified.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



